Exhibit 10.2 NOVAN, INC.2 STOCK OPTION GRANT NOTICE AND STOCK OPTION AGREEMENT (Awarding Incentive Stock Option) Novan, Inc., a Delaware corporation (the “Company”), pursuant to its 2016 Incentive Award Plan, as amended from time to time (the “Plan”), hereby grants to the holder listed below (“Participant”) an option to purchase the number of shares of the Company’s common stock, par value $0.0001 per share (“Common Stock”) set forth below (the “Option”).The Option is subject to the terms and conditions set forth in this Stock Option Grant Notice (this “Grant Notice”) and the Stock Option Agreement attached hereto as Exhibit A (the “Agreement”) and the Plan, each of which is incorporated herein by reference, and the grant of the Option is conditioned upon Participant’s compliance with any Confidentiality and Assignment of Inventions Agreement and/or Noncompetition Agreement existing or entered into in connection herewith (the “Restrictive Covenants Agreement[s]”).Unless otherwise defined herein, the terms defined in the Plan shall have the same defined meanings in this Grant Notice and the Option Agreement. Participant: Grant Date: Exercise Price Per Share: $ Total Number of Shares Subject to Option: Expiration Date: Type of Option: Incentive Stock Option Vesting Schedule: By Participant’s signature below, Participant agrees to be bound by the terms and conditions of the Plan, the Agreement, the Grant Notice and the Restrictive Covenants Agreement[s].Participant has reviewed the Agreement, the Plan, the Grant Notice, and the Restrictive Covenants Agreement[s] in their entirety, has had an opportunity to obtain the advice of counsel prior to executing the Grant Notice and fully understands all provisions of the Grant Notice, the Agreement, the Plan, and the Restrictive Covenants Agreement[s].Participant hereby agrees to accept as binding, conclusive and final all decisions or interpretations of the Administrator upon any questions arising under the Plan, the Grant Notice, the Agreement or the Restrictive Covenants Agreement[s]. NOVAN, INC. PARTICIPANT By: By: PrintName: PrintName: Title: EXHIBIT A TO STOCK OPTION GRANT NOTICE STOCK OPTION AGREEMENT Pursuant to the Grant Notice to which this Agreement is attached, the Company has granted to Participant an Option under the Plan to purchase the number of shares of Common Stock set forth in the Grant Notice.
